DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 February 2022 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that Srivastava et al. (US 2008/0131347 A1) fails to teach the specific formula as claimed. The Examiner respectfully disagrees, as Srivastava recites a general formula and gives specific examples of the individual elements included (a complete review of the disclosure of Srivastava follows below), such that it would have been clear to one having ordinary skill in the art to include the claimed composition.
MPEP 2302.02(III) states: “When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).” In the present case, Srivastava discloses a generic formula, wherein each element (wherein the claimed 2DLnX6 with four specific elements of “C” (potassium rubidium cesium, thallium; par. [0021]), two specific elements for “D” (lithium, sodium; par. [0021]), and four specific elements for “X” (fluorine, chlorine, iodine, bromine; par. [0020]), wherein “rare earth elements” is a discrete and limited list of elements. Given this reasonably limited list properties of each which would be known to one of ordinary skill in the art, the Examiner understands this disclosure as “sufficiently limited or well delineated”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. (US 2008/0131347 A1).
With respect to claim 1, Srivastava discloses: A scintillator material comprising a thallium-based halide composition, wherein the thallium-based halide composition has the general formula of Tl2LiYCl6.
Specifically, Srivastava discloses a general formula of C2DLnX6 (Equation II), wherein C comprises thallium (par. [0021]), D comprises Group IA elements (of which lithium is a member) (par. [0021]), “Ln is the same as indicated above in the formula (I)” (par. [0021], equation 1 recites “suitable examples of Ln are ions of yttrium”, par. [0020]), and “X is a halogen as indicated above in the formula (I) (par. [0021], equation 1 recites “examples of halogens are fluorine, chlorine, iodine, bromine…”, par. [0020]).
With respect to claims 16 and 17, Srivastava discloses doping the host lattice material with Pr3+ ions (par. [0061]).
With respect to claim 18, Srivastava discloses introducing a cerium dopant to the composition as disclosed above (par. [0012]).
With respect to claims 19, 20 and 22, Srivastava discloses the general use of scintillator materials, including those disclosed above (par. [0003], including the detection of gamma rays). Srivastava discloses .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2008/0131347 A1).
With respect to claim 21, Srivastava does not specify the density of the scintillator material. However, it would have been obvious to one having ordinary skill in the art to select a density based on the application and desired emission characteristics, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	1 March 2022